s significant index nos department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug ep mb tame taxpayer this letter constitutes notice that the conditional waiver of the minimum_funding_standard for the above-named plan for the plan_year ending december i which was granted in our ruling letter dated october jj has been modified by changing the deadline by which an agreement must be reached with the pension_benefit_guaranty_corporation pbgc on securing repayment of the waived amount from january to december according to information submitted with the request a tentative agreement on security was being negotiated with the pbgc before the january im deadline however final agreement was not reached until december hi _ _and to your to the manager ep compliance unit in if you require further assistance in this matter please contact we have sent a copy of this letter to the manager ep classification in authorized representative pursuant to a power_of_attorney on file in this office this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent carol d gold director employee_plans sincerely yours
